DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 21-26 and 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akune (US 2016/0009080).
Regarding to claims 21, 32:
Akune discloses an integrated circuit to drive a plurality of fluid actuation devices, the integrated circuit comprising:
a configuration register (FIG. 5, element 46);
              a plurality of interfaces comprising a mode interface (FIG. 5: The terminal for signal regEN) and a data interface (FIG. 5: The terminal for signal regDATA); and 
              control logic to enable writing to the configuration register in response to a signal on the mode interface transitioning to logic high with a logic high signal on the data interface (FIG. 11 shows the data (regDATA) is written to register 46 while the mode regEN is at logic high).
	Regarding to claims 22, 33: wherein the control logic is to disable writing to the configuration register in response to a logic low signal on the mode interface (FIG. 5: When regEN is at low, the switch 47 switches to the shift register 41, not the register 46).
Regarding to claim 23: wherein the plurality of interfaces comprises a fire interface (FIG. 5: The terminal of the signal regRnW), and wherein the control logic is to enable writing to the configuration register in response to the signal on the mode interface transitioning to logic high with a logic high signal on the data interface and a logic low signal on the fire interface (FIG. 11: The signal regRnW is on low while the data regDATA is loaded to the register 46).
Regarding to claims 24, 34: wherein the configuration register is to receive serial data from the data interface with the configuration register enabled for writing (The regDATA as shown in FIG. 11 is serially loaded to register 46).
Regarding to claims 25, 35: wherein the plurality of interfaces comprises a clock interface, and wherein the configuration register is to receive the serial data from the data interface aligned with a clock signal from the clock interface (FIG. 11: The clock signal regCLK).
	Regarding to claim 26: wherein the integrated circuit is a fluid ejection die (FIGs. 4-5).
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853